Order entered March 4, 2014




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-13-00414-CV

                      MARY HELEN WILLIAMS-WHITE, Appellant

                                                V.

                                HENRY M. WHITE, Appellee

                       On Appeal from the 59th Judicial District Court
                                  Grayson County, Texas
                            Trial Court Cause No. FA-12-0829

                                            ORDER
       We GRANT the February 27, 2014 motion of Cindy Bardwell, Official Court Reporter

for the 59th Judicial District Court of Grayson County, Texas, for an extension of time to file the

reporter’s record. The reporter’s record shall be filed on or before APRIL 2, 2014. No further

extension of time will be granted absent extraordinary circumstances.


                                                      /s/   ADA BROWN
                                                            JUSTICE